DETAILED ACTION
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, 30-34 and 39-43 is/are rejected under 35 U.S.C. 103 as being obvious over Hu, et al. (US Pre Grant Publication No. 2018/0317254 A1 – note also attached foreign translation of CN 20150745617 [“617”] with parallel citations) in view of Damnjanovic, et al. (US Pre Grant Publication No. 2016/0212625 A1) and Vangala, et al. (US Pre Grant Publication No. 2015/0305056 A1).

Regarding claims 1 and 15, Hu discloses a wireless transmit/receive unit comprising a processor configured to and a method of using a wireless transmit receive unit comprising determine a robustness level for an uplink transmission using a downlink control information (DCI) and a transceiver, the transceiver configured to receive the downlink control information and send one or more uplink transmission. (The system of Hu discloses that an uplink grant including DCI information indicating a 
Hu fails to disclose determining configuration information associated with the robustness level, determining one or more uplink transmission parameters for the uplink transmission based at least in part on the configuration and send the uplink transmission using the one or more uplink parameters determined based at least in the part on the configuration information associated with the determined robustness levels. In the same field of endeavor, Damnjanovic discloses determining configuration information associated with the robustness level, determining one or more uplink transmission parameters for the uplink transmission based at least in part on the configuration and send the uplink transmission using the one or more uplink parameters determined based at least in the part on the configuration information associated with the determined robustness levels. (Damnjanovic discloses that a user endpoint may determine configuration information associated with a particular priority level such as if the priority level is a “prioritized operator” not subject to backoff and then based on the priority configuration information indicating the user endpoint is not a prioritized operator, determining the uplink transmission parameter for the clear channel assessment delay counter associated with the priority level of the user endpoint [paragraphs 0039-0044]. The uplink transmission is then sent using the delay dictated by the counter after the channel is assessed as clear [paragraph 0040].)
Therefore, since Damnjanovic discloses configuration information in the form of a prioritized operator status that is associated with a robustness level/priority that is used to further discern, if the UE is not a prioritized operator, transmission parameters for transmission such as the backoff timer, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the configuration information and transmission parameters of Damnjanovic with the system of Hu by Hu to determine the configuration information/if the UE is a prioritized operator, and if not, based on the configuration information indicating the UE is not a prioritized operator further determine trasmission parameters such as the backoff delay timer length after a clear channel assessment. The motive to combine is to reduce overhead by using different backoff delays to determine priority instead of having to use the explicit message exchange of Hu. 
	Hu as modified by Damnjanovic fails to disclose the DCI is associated with a downlink grant. In the same field of endeavor, Vangala discloses the DCI is associated with a downlink grant. (The system of Vangala discloses that an uplink grant triggers/is associated with a downlink grant when a base station stores low priority information for a user endpoint to reduce base station load [paragraphs 0016-0017].)
	Therefore, since the system of Vangala discloses uplink triggered downlink grants, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the uplink triggered downlink grants of Vangala with the system of Hu as modified by Damnjanovic by having the base station of Hu as modified by Damnjanovic buffer low priority information when encountering high load and to then, when the uplink DCI grant of Hu is transmitted use the uplink grant as an indication to also transmit a downlink grant so that the downlink grant is triggered by/associated with the uplink DCI grant. The motive to combine is to reduce load on the base station using buffering.
Regarding claims 30 and 39, Hu discloses the robustness level indicates a level of reliability for the uplink transmission. (The system of Hu discloses that an uplink grant including DCI information indicating a priority of a UE uplink transmission is received by the UE [paragraph 0039-0047; see also 617 pages 10, first paragraph to page 11, first paragraph]. The priority is a robustness level, as it determines how robust/prone to interruption by higher priority transmissions the uplink transmission is [paragraphs 0047-0048; see also 617, page 11, second and third paragraph ].)
Regarding claim 31 and 40, Hu discloses the processor is configured to determine the robustness level using the DCI, by determining a DCI format for the DCI and determining the robustness level using the DCI format. (Hu discloses that the UE receives a signal and determines the signal is a DCI of a particular format, such as 0/4, and uses the format to determine the meaning of the bits in the priority bit location as priority/robustness bits in accordance with the DCI format [paragraph 0039-0047; see also 617 pages 10, first paragraph to page 11, first paragraph].)
Regarding claim 32 and 41, Hu discloses the processor is configured to determine the robustness level using the DCI by determining the robustness level using an explicit indication in the DCI. (Hu discloses a series of bits in the DCI used to determine the priority/robustness [paragraph 0039-0047; see also 617 pages 10, first paragraph to page 11, first paragraph].)
Regarding claim 33 and 42, Hu as modified by Damnjanovic and Vangala discloses the one or more uplink transmission parameters comprise a transmission timer interval (TTI) information indicating a TTI duration. (Note that broadest reasonable interpretation of the term transmission timer interval includes the transmission backoff timer which is a timer used to determine how long to backoff, which is taught by Hu as modified by Damnjanovic and Vangala in the independent claims [see the combination of Damnjanovic with Hu in the independent claim, supra for a discussion of a timer backoff interval of Damnjanovic combined with the system of Hu].)
Regarding claims 34 and 43, Hu as modified by Damnjanovic and Vangala discloses the one or more uplink transmission parameters comprise and a transmission timer interval (TTI) information indicating a TTI duration associated with the uplink transmission. (Note that broadest reasonable interpretation of the term transmission timer interval includes the transmission backoff timer which is a timer used to determine how long to backoff, which is taught by Hu as modified by Damnjanovic and Vangala in the independent claims [see the combination of Damnjanovic with Hu in the independent Damnjanovic combined with the system of Hu].)

Claims 35 and 44 is/are rejected under 35 U.S.C. 103 as being obvious over Hu, et al. (US Pre Grant Publication No. 2018/0317254 A1 – note also attached foreign translation of CN 20150745617 [“617”] with parallel citations), Damnjanovic, et al. (US Pre Grant Publication No. 2016/0212625 A1) and Vangala, et al. (US Pre Grant Publication No. 2015/0305056 A1) as applied to claims 1 and 15 and further in view or Kim, et al. (US Pre Grant Publication No. 2012/0113845 A1)

Regarding claims 35 and 44, Hu as modified by Damnjanovic and Vangala fails to disclose the processor is further configured to determine that a maximum transmission power exceeds a threshold. In the same field of endeavor, Kim discloses the processor is further configured to determine that a maximum transmission power exceeds a threshold. (The system of Kim discloses a UE may compare power to a threshold maximum to limit spurious emissions [paragraph 0050].)
Therefore, since the system of Kim discloses a threshold maximum power, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the threshold maximum power of Kim with the system of Hu as modified by Damnjanovic and Vangala by having the UE compare transmitted uplink power to a threshold and reduce power if above a maximum. The motive to combine is to reduce spurious out of band transmissions to acceptable levels.






Allowable Subject Matter

Claims 29, 36-38, 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 29 and 38, the closest prior art of Hu fails to disclose the processor is further configured to receive the DCI indicating the downlink grant. That is Hu does not disclose the DCI indicates the downlink grant as the DCI of Hu is an uplink DCI. Furthermore, no other art teaching a DCI indicating a downlink grant in conjunction with the other recited elements could be located. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 36 and 45, it is noted that general prior art teaching a priority/robustness used to determine how to prioritize power transmission is known in the art. However, no art specific to a priority received via the claimed invention could be located and, given the number and type of combinations already made to rejection claims 35 and 44, the further modification of the system of Hu as modified by Damnjanovic and Vangala and Kim with art directed to the claimed elements was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention.
Regarding claims 37 and 46, the claims depend from claims 36 and 45 and are allowable for at least the reasons stated with respect to those claims, supra.

Response to Arguments

Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 

Applicant argues that Hu, Damnjanovic and Vagala fail to disclose the claimed sending the uplink transmission using the one or more uplink transmission parameters determined based at least in part on the configuration information associated with the determined robustness level.” (pages 8-9).
Applicant argues that the system of Hu fails to disclose sending the uplink transmission using the determined transmission parameters (page 8). Examiner agrees, but notes that this oversimplifies the contribution of Hu to the rejection. That is, Hu discloses receiving a priority/robustness level in a DCI transmission and using this received priority/robustness level to determine how to transmit the uplink transmission via determining priority over other uplink transmissions (see, for example, claim 1, supra). However, as Applicant notes, it does not disclose actual uplink transmission parameters based on the priority/robustness level. This element is provided by the system of Damnjanovic, which teaches that priority/robustness level can be used to determine actual configuration information and associated transmission parameters for uplink transmissions, as discussed, infra. 
Applicant further argues that Damnjanovic fails to disclose sending an uplink transmission based on a parameter from configuration information, as it merely disclose the use of a clear channel assessment for a non-priority device before uplink transmission. The Examiner disagrees and notes that Damnjanovic discloses that a priority of transmission is associated with different CCA times for the transmission (see for example, claim 1, supra). Therefore, a person of ordinary skill in the art would understand that this could also be applied to the prioritized uplink transmission of Hu as an additional method of prioritizing/providing robustness for the uplink transmissions of Hu based on the already signaled priority/robustness of Hu by using different CCA assessment times [i.e. a parameter from Hu to provide varying robustness to interruption by allowing higher priority transmissions to be sent a shortened time after completing CCA so that they have a higher priority of successful transmission. 
Finally, Applicant argues that Vangala likewise fails to disclose sending the uplink transmission using one or more uplink transmission parameter determined based at least in part on the configuration information associated with the determined robustness level (page 9). The examiner agrees, but notes that Hu and Damnjanovic disclose this for the reasons stated, supra.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Applicant’s Arguments have been considered and are not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466